DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 1/7/2021, 4/10/2020, 10/8/2020 and 9/20/2019  are being considered.
Response to Amendment
	The Examiner acknowledges the claim amendment filed on 9/30/2019.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a torque value setting unit configured to be able to set the preset torque value to a predetermined value by a rotating operation of the worker to rotate a rotating member” in claim 1.
“a communication unit configured to transmit information about work to tighten the tightened member to an external device”
“a light reception varying unit configured to rotate with the rotating member to vary a light receiving state of the light receiver” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

When looking to the specification, “communication unit” is described to be “  The communication path of the communication unit 196 may be wireless or wired. Moreover, the type of the communication format of the communication unit 196 with the external device is not limited. For example, Bluetooth (trademark), infrared communication, WAN (wide area network), and LAN (local area network) are applicable.”  For examination purposes, any device capable of communication with an external device will be applicable.  Please note from the above, the list is non-limiting.
When looking to the specification, “light reception varying unit” is defined to be a disc or a prism.  For Examination purposes, this is the structure required for the limitation, or equivalents thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins (DE19514882A1).
Regarding claim 1 (Previously Presented) Jenkins discloses a tightening tool Figures 6 and 7 Item 1) configured to allow a worker to perceive that a tightening torque generated by tightening a tightened member by the worker reaches a preset torque value, the tightening tool comprising: 

a rotation angle detector (all interior items discussed below) configured to detect a rotation angle of the rotating member rotated by the worker, and output rotation angle information based on the detected rotation angle, and including: 
an encoder unit (Items 3, 7, and 8) configured to process a signal outputted due to the rotating operation, so that the rotation angle of the rotating member is detected; 
a set value calculation unit configured to calculate the preset torque value set by the torque value setting unit based on the rotation angle information (Translation Paragraph [0022 and 26] discusses an “electronic circuit” and how it converts the information from the sensors into a torque value; and 
a communication unit (Item 4) configured to transmit information about work to tighten the tightened member to an external device (Item 4 is a display capable of communicating information to a user’s eye or to a photo sensor such as a camera.  Since there are no requirements for external device and the interpretation under 112f is a non-limiting list, the claim is to be interpreted broadly to be anything outside of the tool), 
wherein the encoder unit includes: 
a light sensor (Items 3 and 8) configured to measure light; and 
a light reception varying unit (Items 7 and 7’) configured to rotate with the rotating member to vary a light receiving state of the light receiver, 
the encoder unit detects the rotation angle of the rotating member based on the signal indicating the light receiving state varied by the light reception varying unit (Translation Paragraph [0026]), 

the communication unit transmits the information containing the rotation angle detected by the encoder unit (Paragraph [0023]).
Jenkins fails to explicitly disclose a light emitter configured to emit light to the rotating member; a light receiver configured to receive the light from the light emitter. (In Paragraph [25-26] there is no discussion of a light emitter nor is Item 19 shown in Figures 6 or 7).  In another embodiment of Jenkins (Figure 2),  it shows a light emitter (Item 19) configured to emit light; a light receiver configured to receive the light from the light emitter (Item 3).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the light emitter of the first embodiment on all of the embodiments of Jenkins.  The light receivers of Jenkins are located inside of the outer casing where little light would come in.  Illuminating the surface in which the light receiver is trying to read would reduce the number of shadows casted onto the surface of the light reception varying unit.  These shadows could lead to false readings.  As such illuminating this area would help the light receivers work properly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723